
	
		II
		110th CONGRESS
		2d Session
		S. 2813
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Bunning (for
			 himself, Ms. Stabenow, and
			 Mr. Bayh) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to take action
		  with respect to currency manipulation by the People's Republic of China and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 China Currency Manipulation Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The People's
			 Republic of China has a material global current account surplus.
			(2)The People's
			 Republic of China has, since the beginning of 2000, accumulated a current
			 account surplus with the United States of nearly $1,200,000,000,000, more than
			 twice the size of the cumulative current account surplus of any other United
			 States trading partner during the same period.
			(3)The People's
			 Republic of China has engaged in protracted large-scale intervention in
			 currency markets, thereby subsidizing Chinese-made products and erecting a
			 formidable nontariff barrier to trade for United States exports to the People's
			 Republic of China, in contravention of the spirit and intent of the General
			 Agreement on Tariffs and Trade and the Articles of Agreement of the
			 International Monetary Fund.
			3.Action to achieve fair currency
			(a)DeterminationNotwithstanding any other provision of law,
			 the Secretary of the Treasury shall—
				(1)make an affirmative determination that the
			 People's Republic of China is manipulating the rate of exchange between its
			 currency and the United States dollar within the meaning of section 3004(b) of
			 the Exchange Rates and International Economic Policies Coordination Act of 1988
			 (22 U.S.C. 5304(b)); and
				(2)take the action described in subsections
			 (b), (c), and (d) of this section.
				(b)Action
				(1)In generalThe Secretary of the Treasury shall, not
			 later than 30 days after the date of the enactment of this Act, establish a
			 plan of action to remedy currency manipulation by the People's Republic of
			 China, and submit a report regarding that plan, to the Committee on Banking,
			 Housing, and Urban Affairs and the Committee on Finance of the Senate and the
			 Committee on Financial Services and the Committee on Ways and Means of the
			 House of Representatives.
				(2)BenchmarksThe report described in paragraph (1) shall
			 include specific benchmarks and timeframes for correcting the currency
			 manipulation.
				(c)Initial negotiationsThe Secretary shall initiate, on an
			 expedited basis, bilateral negotiations with the People's Republic of China for
			 the purpose of ensuring that the country regularly and promptly adjusts the
			 rate of exchange between its currency and the United States dollar to permit
			 effective balance of payment adjustments and to eliminate the unfair
			 competitive advantage.
			(d)Coordination with the international
			 monetary fundThe Secretary
			 of the Treasury shall, not later than 30 days after the date of the enactment
			 of this Act, instruct the Executive Director to the International Monetary Fund
			 to use the voice and vote of the United States, including requesting
			 consultations under Article IV of the Articles of Agreement of the
			 International Monetary Fund, for the purpose of ensuring the People's Republic
			 of China regularly and promptly adjusts the rate of exchange between its
			 currency and the United States dollar to permit effective balance of payments
			 adjustments and to eliminate the unfair competitive advantage in trade.
			
